In an action, inter alia, for rescission of certain agreements, plaintiff appeals from an order of the Supreme Court, Queens County (Goldstein, J.) dated March 6, 1984, which denied his motion to vacate or modify defendant’s demand for a bill of particulars.
Order reversed, with costs, and motion granted to the extent of vacating all items requested without prejudice to the service of a proper demand for a bill of particulars.
We find defendant’s demand for a bill of particulars to be so unreasonable, unnecessarily repetitious and burdensome as to constitute an abuse of the right to a bill of particulars. Accordingly, we vacate the demand in its entirety, without prejudice to the service of a proper demand (see, Universal Metal Prods. Co. v De-Mornay Budd, 275 App Div 575; American Mint Corp. v Ex-Lax, Inc., 260 App Div 576). Mangano, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.